OPINION — AG — ** CONTRACTS — PURCHASES ORDERS — TIME LIMITATIONS ** (1) WHETHER A PARTICULAR CONTRACT IS INCLUDED WITHIN THE THIRTY (30) DAY REQUIREMENT OF 62 O.S. 41.16 [62-41.16] IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED IN AN ATTORNEY GENERAL'S OPINION. IT MUST BE NOTED, HOWEVER, THAT THE OKLAHOMA SUPREME COURT IN ' APPLICATION OF STATE EX REL DEPT. OF TRANSPORTATION, 646 P.2d 605 (1982) ', HELD THAT FEDERAL FUNDS HELD IN THE STATE TREASURY PURSUANT TO SOME GRANT IN AID PROGRAM REMAIN FEDERAL FUNDS. THEREFORE, IF ONLY FEDERAL GRANT FUNDS ARE INVOLVED, THE THIRTY (30) DAYS REQUIREMENT IN 62 O.S. 41.16 [62-41.16] WOULD NOT APPLY. (2) CONTRACTS ENTERED INTO PURSUANT TO 74 O.S. 1008 [74-1008] BY STATE AGENCIES WITH INTERGOVERNMENTAL UNITS THAT ARE NOT STATE AGENCIES AND THAT MEET THE OTHER REQUIREMENTS IN 62 O.S. 41.16 [62-41.16] ARE SUBJECT TO THE THIRTY (30) DAY REQUIREMENT OF 62 O.S. 41.16 [62-41.16] (STATE FINANCE, 30 DAY, PERSONAL SERVICE CONTRACTS, PROFESSIONAL SERVICES CONTRACTS, WRITTEN AGREEMENTS, CONTRACTS, INTERLOCAL COOPERATION ACT, VENDOR) CITE: 25 O.S. 2 [25-2], 62 O.S. 41.16 [62-41.16] 68 O.S. 1352 [68-1352](I), 68 O.S. 1352 [68-1352](R) 74 O.S. 1003 [74-1003](A), 74 O.S. 1008 [74-1008] (GEORGE R. BARR JR)